WHITE, Presiding Judge.
This appeal is from a judgment assessing the death penalty.
At the trial a preliminary motion was made to quash the special venire, for certain supposed defects and discrepancies in and between said venire and the copy of the same as served upon the defendant. Though the original venire and the officer’s return upon the same have, by special order of the court, been sent up with the transcript of the record, it has afforded us but little if any light at all upon the subject matter complained of. In so far as we are permitted under the agreement of the Assistant Attorney-General to consider these original papers—the same not being otherwise entitled to consideration because not properly identified and authenticated—we have been unable to see on the face of said papers any error of more serious character than mere irregularities. The matter complained of is in a very confused and unsatisfactory condition. The bill of exceptions in which it is attempted to be presented contains an addenda or explanation given by the learned trial judge, which states that “the jury was gotten from the list (copy) with which defendant was served, and each juror was accepted by defendant; that is, no juror was forced upon him by reason of the fact that he had exhausted his challenges.” We have been unable to see'or find any material, reversible error in this matter, even if it be conceded that the defendant had any reasonable ground of complaint in the premises.
When defendant was arraigned upon the indictment and asked whether he was guilty or not guilty as therein charged, he answered in person that he was guilty. When the trial was ready to be proceeded with, and he was again called upon to plead before the jury, he pleaded again “guilty." In both instances he was fully advised and admonished by the court as to the consequences of such a plea, notwithstanding which he persisted in his plea of “guilty;” and since it plainly appeared to the court, as is recited in the judgment, “that defendant is sane, and he is uninfluenced in making said plea by any consideration of fear, or by any persuasion or delusive hope of pardon prompting him to confess his guilt, the said plea of guilty is by the court received, and now entered of record upon the *220minutes of the court as the plea herein of the said defendant.” Upon this plea the trial was had.
Over and above the defendant’s plea of guilty, the evidence, as we find it in the record, establishes his guilt beyond all question; and in addition to the testimony of the other witnesses, the defendant took the stand as a witness himself and testified to the horrible and sickening details of the murder of his victim—his own sister; a murder perpetrated by him to hide the shameful results of an incestuous intercourse between them, which . had brought disgrace upon his family.
We have found no reversible error in the record of his conviction, and nothing which should mitigate the extreme penalty of the law in his case, wherefore the judgment is in all things affirmed.

Affirmed.

Hurt, J., absent.